Citation Nr: 1515079	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected tension headaches.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected left hip disability.

3.  Entitlement to service connection for sciatica as secondary to service-connected hip disabilities.

4.  Entitlement to service connection for a cervical spine disability, to include cervical strain, anterior thecal sac effacement, posterolisthesis, and neural foraminal narrowing, as secondary to service-connected hip disabilities.

5.  Entitlement to service connection for a kidney disability, to include kidney stones, acute renal failure, and chronic kidney disease, as secondary to service-connected hypertension.

6.  Entitlement to service connection for a heart disability, to include hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral regurgitation, and mild tricuspid regurgitation, as secondary to service-connected hypertension.

7.  Entitlement to restoration of a 50 percent rating for right hip degenerative joint disease, to include consideration of whether the reduction to 30 percent, effective March 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1972 to January 1975, and from April 1976 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, May 2010, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of an increased rating for service-connected left hip disability, service connection for sciatica, a cervical spine disability, a kidney disability, and a heart disability, and restoration of a 50 percent rating for right hip degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, tension headaches have not manifested characteristic prostrating attacks.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable rating for tension headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for tension headaches, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeal, VA has obtained the Veteran's service treatment records, private and VA treatment records, and a VA examination.  In this regard, in April 2010, VA provided the Veteran with a VA examination to help determine the severity of the service-connected tension headaches.  As the VA examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's headache disability at the time of the examination, the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for tension headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Recently, the Veteran's representative's requested a new VA examination.  See December 2014 Appellant's Brief (located in VBMS).  The Board acknowledges that the Veteran's most recent VA examination was in April 2010; however, the fact that a VA examination is approximately five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new examination was warranted after a two-year period between the last VA examination coupled with the veteran's contention that the pertinent disability had increased in severity since the last examination).  In this case, the evidence does not suggest, and the Veteran does not contend, that the service-connected tension headaches have become more severe since the April 2010 VA examination.  While the Veteran's representative has argued that the April 2010 VA examination does not adequately reveal the current severity of the service-connected headaches, neither the representative nor the Veteran has reported current symptomatology indicating a worsening of the tension headaches since April 2010.  

In a June 2013 statement, the Veteran's representative also challenged the adequacy of the April 2010 VA examination and argued that the VA examination did not relate any daytime headache activity and the methods used to cope with, or relieve the pain from, the headaches.  Inconsistent with this contention, the April 2010 VA examination report explicitly noted that the Veteran awakes four mornings a week with a throbbing bifrontal headache, which is usually relieved by taking Zomig.  As such, the examination report is adequate, and no additional VA examination or opinion is necessary to adjudicate the appeal for a higher initial rating for tension headaches.

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Analysis of an Initial Rating for Service-Connected Tension Headaches

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

The Board has reviewed all the evidence in the Veteran's claims file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran is seeking a compensable rating for headaches for the initial rating period on appeal.  The Veteran has reported taking medication to relieve the pain from headaches.

Service connection has been granted for tension headaches, and this disability has been rated by the RO as zero percent (noncompensably) disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  Accordingly, the Veteran will only be entitled to a compensable disability rating if the headaches cause characteristic prostrating attacks averaging one in 2 months over the last several months.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records note the Veteran's history of headaches, but do not include detailed information relevant to the migraine rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination report.

In April 2010, the Veteran underwent a VA examination.  At the examination, the Veteran reported that a history of awakening four mornings a week with a throbbing bifrontal headache, which is usually relieved by taking one Zomig.  Otherwise, she reported that she takes a second dose two hours later.  The headaches do not prevent her from going to work in clerical functions and the headaches are not incapacitating.  There are no aggravating factors and the headaches are not associated with aura or other neurologic changes.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's tension headaches.  The relevant evidence includes the Veteran's complaints or reports as she underwent a VA examination for purposes of disability compensation.  Regarding the Veteran's symptoms and complaints, the Board finds that they do not more nearly approximate characteristic prostrating attacks averaging one in 2 months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability rating.  See Schafrath, 1 Vet. App. at 589.  The evidence of record supports the conclusion that the Veteran is not entitled to compensable compensation during any time within the initial rating period on appeal.  For these reasons, the Board finds that an initial compensable rating for tension headaches is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a compensable rating, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected tension headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for headaches by analogy to migraines are rated under Diagnostic Code 8100 and specifically provide for ratings based on prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the headaches have manifested pain and the need for medication, but have not been manifested by characteristic prostrating attacks; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected headaches are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here neither the Veteran, nor the evidence, suggests unemployability due to headaches, and the record does not reflect that the 
Veteran was unemployed during the period on appeal.  Indeed, the April 2010 VA examination revealed that the Veteran is currently employed with clerical functions at Honeywell Corporation.  Rice, 22 Vet. App. at 447.  Thus, the Board finds that Rice is inapplicable.


ORDER

For the entire initial rating period, a higher (compensable) rating for tension headaches is denied.


REMAND

Increased Rating for Left Hip Disability

At the outset, the Board noted that, in the January 2010 rating decision on appeal, the RO granted a temporary total rating (100 percent) based on the need for convalescence following a surgical procedure.  As such, the appeal of the increased disability rating for the service-connected left hip disability will not include the period from January 7, 2009 to February 28, 2010 because the Veteran is already in receipt of a 100 percent rating for that period.  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In the December 2014 Appellant's Brief, the Veteran's representative contended that the service-connected left hip disability is more disabling than currently rated, and requested a new VA examination because the most recent examination of the Veteran's left hip was in April 2010; however, a review of the Veteran's file in Virtual VA reveals that the Veteran underwent a VA examination of the left hip in December 2013.  In the examination report, the Veteran did not report flare-ups that impact the function of the left hip.  Regardless, the VA examiner indicated that there is functional loss and/or functional impairment of the bilateral hip and thigh resulting in incoordination and impaired ability to execute skilled movements smoothly.  The VA examiner also indicated that the left hip has intermediate degrees of residual weakness, pain, or limitation of motion.  

In contrast to these findings, the VA examiner ultimately indicated that it is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time.  The December 2013 VA examiner did not indicate why he could not resolve this issue without resorting to mere speculation when other findings within the December 2013 VA examination report suggest that such a determination could be reached.  The Court has made clear that such a purported opinion that does not state the basis for inability to render an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the VA examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the VA examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id.  Accordingly, the Board finds that the December 2013 VA examination report is inadequate because it did not provide an opinion with rationale as to the additional functional limitations, if any, of the left hip disability.

Service Connection for Sciatica, a Cervical Spine Disability, 
a Kidney Disability, and a Heart Disability

The Veteran contends that the sciatica, cervical spine disability, kidney disability, and heart disability are secondary to the service-connected disabilities.  In the April 2010 VA examination report, the VA examiner opined that the mitral regurgitation and tricuspid regurgitation are not likely caused by the service-connected hypertension.  The VA examiner also opined that the renal calculus is not caused by the service-connected hypertension.  As to the sciatica and cervical spine disability, the VA examiner did not provide an opinion regarding the relationship, if any, between the sciatica and cervical spine disability and the service-connected hip disabilities.  None of the opinions rendered by the VA examiner addressed whether the current disabilities were aggravated (a permanent worsening in severity beyond a normal progression by) any service-connected disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the sciatica, cervical spine disability, kidney disability, and heart disability.

Restoration and Reduction of Rating for a Right Hip Disability

In a November 2012 rating decision, the RO reduced the rating of the right hip degenerative joint disease from 50 percent disabling to 30 percent, effective March 1, 2013.  In a December 2012 submission, the Veteran disagreed with the reduction of the right hip degenerative joint disease rating, and contended that the 50 percent rating is appropriate.  The appeal for restoration of a 50 percent rating for right hip degenerative joint disease (to include consideration of whether the reduction to 30 percent, effective March 1, 2013 was proper) should be remanded to allow the RO to provide the Veteran with a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of an increased rating for service-connected left hip disability, service connection for sciatica, a cervical spine disability, a kidney disability, and a heart disability, and restoration of a 50 percent rating for right hip degenerative joint disease are REMANDED for the following actions:

1. Provide the Veteran with a Statement of the Case as to the issue of restoration of a 50 percent rating for right hip degenerative joint disease, to include consideration of whether the reduction to 30 percent, effective March 1, 2013, was proper.  The Veteran must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. If possible, obtain an addendum medical opinion from the VA physician who conducted the December 2013 VA examination, to assist in determining the severity of the left hip disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the December 2013 VA examiner is not available, obtain the requested opinion from another VA physician.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable findings and opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following findings and opinions:

Address any weakened movement of the left hip, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran described flare-ups of pain, the VA examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of motion during the flare-ups.  Further, the VA examiner should also offer an opinion as to how the Veteran's pain could limit her functional ability when the left hip is repeatedly used over a period of time, and express this in terms of additional degrees of limitation of motion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, particularly the functional effects of the left hip disability, the VA examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted.

3. If possible, obtain an addendum medical opinion from the VA physician who conducted the April 2010 VA examination, to assist in determining the nature and etiology of the sciatica, cervical spine disability, kidney disability, and heart disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the April 2010 VA examiner is not available, obtain the requested opinions from another VA physician.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current sciatica is caused by the service-connected hip disabilities?

b) If not caused by the service-connected hip disabilities, is it at least as likely as not (50 percent probability or greater) that the sciatica is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected hip disabilities?  If the VA examiner opines that the sciatica is aggravated by the service-connected hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

c) Is it at least as likely as not (50 percent probability or greater) that the current cervical spine disability, to include, but not limited to, cervical strain, anterior thecal sac effacement, posterolisthesis, and neural foraminal narrowing, is caused by the service-connected hip disabilities?

d) If not caused by the service-connected hip disabilities, is it at least as likely as not (50 percent probability or greater) that the cervical spine disorders, namely, cervical strain, anterior thecal sac effacement, posterolisthesis, and/or neural foraminal narrowing are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected hip disabilities?  If the VA examiner opines that the cervical strain, anterior thecal sac effacement, posterolisthesis, and/or neural foraminal narrowing are aggravated by the service-connected hip disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

e) Is it at least as likely as not (50 percent probability or greater) that the current kidney disability, to include, but not limited to, kidney stones, chronic kidney disease, and acute renal failure, is caused by the service-connected hypertension?

f) If not caused by the service-connected hypertension, is it at least as likely as not (50 percent probability or greater) that the kidney disorder, namely, kidney stones, chronic kidney disease, and/or acute renal failure are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected hypertension?  If the VA examiner opines that the kidney stones, chronic kidney disease, and/or acute renal failure are aggravated by the service-connected hypertension, he/she should indicate the degree of disability before aggravation and the current degree of disability.

g) Is it at least as likely as not (50 percent probability or greater) that the current heart disability, to include, but not limited to, hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral regurgitation, and mild tricuspid regurgitation is caused by the service-connected hypertension?

h) If not caused by the service-connected hypertension, is it at least as likely as not (50 percent probability or greater) that the heart disorder, namely, hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral regurgitation, and/or mild tricuspid regurgitation are aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected hypertension?  If the VA examiner opines that the hyperlipidemia, mitral valve disease, left ventricular hypertrophy, mitral regurgitation, and/or mild tricuspid regurgitation are aggravated by the service-connected hypertension, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for an increased rating for service-connected left hip disability and service connection for sciatica, a cervical spine disability, a kidney disability, and a heart disability in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


